Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 1, 5, 7, 10, 14-17, 19, 21-22, 25, 27-28, 30, 32-34, 36, and 46 are pending in this application. Claims 25, 27-28, 30, 32-34, 36, and 46 are withdrawn as being directed to a non-elected invention. Claims 1, 5, 7, 10, 14-17, 19, 21-22 are being examined in this office action. Claims 2-4, 6, 8-9, 11-13, 18, 20, 23-24, 26, 29, 31, 35, and 37-45 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 10, 14-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardiello et al. (US20140220141, from IDS), and further in view of Destache et al. (US20110236437, from IDS) and Mehta et al. (US20140212493, from IDS), and Akagi et al. (Polymer, 2007, 48, 6729-6747).
	Applicant’s claim:
--  A drug-polymer complex, comprising:
(a)    one or more therapeutic agents; and
(b)    a triblock copolymer having a first block that is a hydrophilic block, a second block that is a hydrophobic block, and a third block that is a hydrophilic block, wherein the second block is intermediate the first and third blocks, wherein the complex is substantially free of water.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 7, 10, Giardiello teaches a drug-polymer complex ([0015]) specifically as solid composition comprising nanoparticles of lopinavir and ritonavir, which are in or can be in amorphous form/substantially amorphous form which are dispersed within a mixture of at least one hydrophilic polymer ([0049-0050]; [0015]; claim 15; [0167-0169]) and at least one surfactant, e.g. a complex as per the instant claims; comprising as component (b) the triblock 
Regarding claim 16, Giardiello teaches complex of claim 1 wherein the ratio of therapeutic agent to triblock copolymer is 50:50 ([0106, solid composition, is free of water]; [0109, solid composition which comprises no water]; [0072]; [0076]; [0077]; [0092]; etc.).
Regarding claims 17 and 19, Giardiello further teaches wherein the complex of claim 1 may be formed into a larger sized particle, specifically particles of 5 to 30 microns which reads on the claimed range of 1 to 10 microns as claimed (See [0066]).
Regarding claim 22, Giardiello teaches wherein the solid particles of the formulation of Giardiello can be formulated with a pharmaceutically acceptable carrier e.g. diluents ([0066]; [0036]; [0041]; [0120]; [0182]; [0215]; [0259-0260]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 5, Giardiello does not teach wherein the one or more drugs in the complex has a Log D of from -2 to about 1. However, Giardiello does teach complexes which comprise the claimed lopinavir and ritonavir which have Log D’s of 4.6 and 4.3, respectively which reads on the claimed range of Log D of from about 3 to about 5, and further teaches wherein the complexes can be combined with lamivudine (which is hydrophilic and has a log D of from about -2 to about 1). However, this deficiency in Giardiello is addressed by Destache.
	Destache teaches using combinations of ritonavir, lopinavir and lamivudine to treat HIV disease wherein the active agents are formulated into nanoparticles with triblock copolymers (([0055]; [0029]; [0030]; [0032]; [0038]; [0007]; [0028]; [0082], etc.).
	Regarding claim 21, Giardiello also does not teach wherein particles of the drug-polymer complex are 50nm to 300 nm. However, this deficiency in Giardiello is also addressed by Destache.
	Destache also teaches using nanoparticles of at least 100 nm which include antiretroviral agents and a triblock copolymer to deliver the drugs to HIV infected cells ([0055]; [0029]; [0030]; [0032]; [0038]; [0007]; [0028]; [0082]).
	Regarding claims 14-15, Giardiello does not teach wherein the ratio of therapeutic agent to triblock copolymer is from about 10:90 weight:weight or is 25:75 weight:weight. However, these deficiencies in Giardiello are addressed by Mehta.
	Mehta teaches delivering pharmaceutical agents, including antiviral agents complexed with triblock copolymers, e.g. poloxamers, wherein the ratios of drug to triblock copolymer are 10:1 to 1:15 which reads on the instantly claimed 10:90 and 25:75 of drug to triblock copolymer 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add lamuvidine to the drug-polymer complex particles of Giardiello that are formed from spray drying a solution as is instantly claimed because Giardiello teaches that it was known to combined lamuvidine with ritonavir and lopinavir (See [0241-0245]), and Destache teaches that it was known in the art to deliver lamuvidine, which has a log D of from about -2 to about 1, via the same poloxamer triblock copolymers which are used in Giardiello and are instantly claimed. One of ordinary skill in the art would have been motivated to make this combination because it provides an increased concentration of antiretroviral drugs in the body/serum for extended periods of time thereby reducing HIV disease morbidity.
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the smaller nanosized, e.g. 50 nm to 300 nm diameter particle size because Giardiello teaches nanoparticles of the drugs within the poloxamer polymer matrix/complex and wherein the composition can comprise particles or granules of larger size, but does not limit the particle size to large particle sizes. Destache teaches that it was known to formulate antiviral drugs with poloxamers in nanosized particles for drug delivery, e.g. particles greater than 100 nm. As such, it would have been obvious to one of ordinary skill in the art that the particle of Giardiello can also be made as nanoparticles of the claimed size since these sizes were already known in the art to be effective for the delivery of antiviral compounds to cells/patients in need thereof.
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to have optimized the ratio of drug to the triblock copolymer in the complexes to the claimed 25:75 and 10:90 because it was known to form complexes with the claimed 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s amendments have rendered the previous 102 rejections moot and these rejections have been withdrawn. Applicant’s replacement drawings are acknowledged and the previous objection to the drawings is withdrawn.
	Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive at this time. Specifically, applicants argue that the complex of the instant claims is different from that of the prior art because it is made by a melt-quench method which is characterized by the amorphous nature of the drug in the complex and that this complex has less water associated with it than other similar complexes not formed by this method. The examiner respectfully points out that the claimed complex merely requires that it is substantially free of water and as the prior art teaches their complex is free of water it still reads on the instantly claimed complex. Further, applicants argue that their process leads to the drugs to have interpolymer interactions with the hydrophobic regions of the polymer having interactions with the hydrophobic drug and the hydrophilic regions of the polymer interacting with the .
Conclusion
	Claims 1, 5, 7, 10, 14-17, 19, and 21-22 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E HIRT/Primary Examiner, Art Unit 1616